DETAILED ACTION

Claims 1-20 are pending in this Office action.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	Claims 1-20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 respectively of Patent Application No. 2020/0285533 A1.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed language of 1-20 of the instant application are similar to the limitations in claims 1-20 of Patent Application No. 2020/0285533 A1.  Specially, the claimed language of  “A method comprising: identifying a plurality of data invalidations associated with content of an application or service; aggregating the identified data invalidations during a temporal count designating a specific time period of operation of the application or service; analyzing, for an aggregated type of identified data invalidations, an intensity that corresponds with an impact on presentation of the content through the application or service, wherein the intensity is a classification generated based on an evaluation of parameters comprising: a number of data validations during the temporal count in the aggregated type of identified data invalidations, and a determination as to an amount of data loss associated with the content for the aggregated type of identified data invalidations; ranking the aggregated type of identified data invalidations during the temporal count based on results of the analyzing of the intensity; and accessing, via a cache memory associated with the application or service based on a result of the ranking, a full data structure for an electronic file that comprises the data invalidations” as recited in claim 1 of the instant applicant is similar to the limitations of “A method comprising: identifying a plurality of data invalidations associated with content of an application or service; aggregating types of the identified data invalidations for a temporal count; analyzing, for the aggregated types of identified data invalidations, an intensity that corresponds with an impact on presentation of the content through the application or service; ranking the aggregated types of identified data invalidations during the temporal count based on results of the analyzing of the intensity of the aggregated types of identified data invalidations; and remediating one or more data invalidations based on the ranking” in claim 1 of Patent Application No. 2020/0285533 A1. 


                                                                  Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


                                       


                                     

                                  



                                            

                                        Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Aug. 10, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153